Citation Nr: 1537735	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, to include as due to exposure to asbestos, cleaning agents, and fumes from sulfuric acid, hydrogen, oil, and gas.

2. Entitlement to service connection for a lung disability, to include as due to exposure to asbestos, cleaning agents, and fumes from sulfuric acid, hydrogen, oil, and gas.

3. Entitlement to service connection for scars of the forearms and ankles.

4. Entitlement to service connection for a bilateral ankle disability.

5. Entitlement to service connection for an eye disability.

6. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, and to include as due to in-service personal assault.

7. Entitlement to service connection for a sleep disability, to include as secondary to an acquired psychiatric disability.

8. Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disability.

9. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.

10. Entitlement to service connection for ulcers, to include as secondary to an acquired psychiatric disability.

11. Entitlement to service connection for a liver disability, to include as secondary to an acquired psychiatric disability.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In September 2010, the Veteran submitted a claim of entitlement to service connection for PTSD.  Subsequently, the Veteran indicated that he also experienced anxiety and depression related to his service.  The record demonstrates multiple diagnoses of acquired psychiatric disabilities during the pendency of the appeal, to include PTSD and depression.  As such, the Board has re-captioned the Veteran's claim to better reflect the evidence.

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Veteran submitted a VA form 21-22 attempting to appoint the Oklahoma Department of Veterans Affairs as his representative, but the form was signed by a representative on behalf of the Veterans of Foreign Wars.  In July 2015 the Board sent a letter to the Veteran informing him that the appointment was ineffective and providing him the opportunity to appoint a representative.  No response has been received and therefore, as indicated in the July 2015 letter, the Board will proceed to adjudicate the appeal without a representative.

At the April 2015 hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As this newly-raised issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a lung disability, scars of the forearms and ankles, a bilateral ankle disability, an acquired psychiatric disability, a sleep disability, a heart disability, hypertension, ulcers, and a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. In an August 1979 decision, the Board denied the claim of entitlement to service connection for bronchitis, and the Veteran did not appeal that decision.

2. Evidence received since the time of the final August 1979 decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lung disability.

3. The probative, competent evidence does not demonstrate that an eye disability is etiologically related to active duty.


CONCLUSIONS OF LAW

1. The August 1979 Board decision is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1979); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for a lung disability is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in September 2010 and June 2011 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records, identified private treatment records, records from the Social Security Administration (SSA), and lay evidence.  

The Board notes that the Veteran was not provided a VA examination in connection with his claim for an eye disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record demonstrates multiple diagnoses of eye disabilities, to include macular degeneration of the left and right eyes, mild cataracts, and choroidal nevus left eye.  However, service treatment records do not demonstrate any complaints of, treatment for, or a diagnosis of an eye disability during active duty.  Further, the Veteran testified at the April 2015 hearing that he did not experience any symptoms related to an eye disability until 1966, two years after his separation from service.  In addition, there is no probative, competent evidence suggesting a relationship between an eye disability and active duty or a service-connected disability.  As a result, the Board finds the evidence does not demonstrate that a current eye disability may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382 ; Waters, 601 F.3d at 1277 . On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 .

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the history of his lung and eye symptoms.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for bronchitis following the August 1979 Board decision.  Thus, it is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1979); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).  As the August 1979 decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the August 1979 decision, the Board denied the Veteran's claim based on the finding that the in-service episode of bronchitis was transitory and because bronchitis was not shown on VA examination in 1978.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the August 1979 Board decision that addresses at least one of these bases.

Evidence submitted and obtained since the August 1979 Board decision includes VA treatment records, private treatment records, SSA records, and lay testimony.  In particular, VA treatment records reflect diagnoses of bronchiectasis, emphysema, and chronic obstructive pulmonary disease.  In addition, the Veteran testified at the April 2015 hearing that he had experienced difficulty breathing since active duty.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying service connection claim.  Namely, the VA treatment records address whether the Veteran has a current lung disability for purposes of service connection, and the Veteran's statements indicate that the in-service episode of bronchitis was not acute and transitory.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a lung disability is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection
 
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

First, as noted above, VA treatment records reflect diagnoses of eye disabilities during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  However, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of an eye disability.  Rather, the first private treatment records reflecting an eye problem are dated in February 2005, almost 41 years after the Veteran's separation from active duty.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, the Veteran himself testified that he did not experience any eye symptoms until at least 1966, two years after active duty.  

Moreover, the post-service medical evidence does not include an etiological opinion relating any current eye disability to active duty.  The only evidence indicating an association between a current disability and active duty are the Veteran's own assertions.  Although the Veteran claims that his current eye disabilities are related  to active duty, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities, such as macular degeneration, cataracts, and choroidal nevus.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of these eye disabilities is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether any current eye disability is related to active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of macular degeneration, cataracts, and choroidal nevus.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Veteran's lay statements are not competent evidence as to whether any current eye disability is related to his active duty service. 

As there is no competent evidence establishing that a current eye disability was incurred in active duty, the Board finds service connection for an eye disability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lung disability is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for an eye disability is denied.


REMAND

Lung Disability

In connection with his claim of entitlement to service connection for a lung disability, the Veteran underwent VA examination in December 2010.  After performing a physical examination, the VA examiner opined that it was less likely than not that the Veteran's current bronchial condition was related to his probable exposure to asbestos during military service.  The VA examiner based the opinion on the finding that X-ray examination and CT scans did not reveal any evidence of asbestosis.  In an addendum opinion, the same VA physician found it was less likely than not that the Veteran's current bronchial conditions of bronchiectasis and restrictive lung disease were related to his in-service treatment for bronchitis in March 1962.  The VA examiner found it significant that service records reflected only one episode in the middle of service with no other lung complaints noted in the last two years of service.  

First, the Board notes that service treatment records dated in September 1961, November 1961, and March 1963 reflect complaints of a sore throat.  In addition, the Veteran testified that he had experienced difficulty breathing for years since active duty, and his wife stated that physicians had treated the Veteran several times for bronchitis and lung problems with pneumonia-like symptoms during service.  Further, the Veteran asserted that he was exposed to cleaning agents and fumes from sulfuric acid, hydrogen, oil, and gas during service.  As the VA examiner did not address all of the service treatment records and did not have the opportunity to provide an opinion regarding the pertinent lay testimony, the Board finds remand is warranted for a new VA examination to determine whether a current lung disability is related to active duty, to include exposure to asbestos, cleaning agents, and fumes from sulfuric acid, hydrogen, oil, and gas.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Scars of the Forearms and Ankles; Bilateral Ankle Disability

The Veteran asserts that he has scars on his forearms and ankles from his duties as an electrician aboard the USS Butternut.  Specifically, he contends that he was putting out a magnesium fire during a drill and blisters appeared afterward on his arms and the front of his legs.  He also states that he was electrocuted during service, which resulted in scars on his ankles and bilateral ankle numbness.  The Veteran has not undergone a VA examination specifically in connection with his claims of entitlement to service connection for scars of the forearms and ankles and a bilateral ankle disability.  The Veteran's DD-214 shows that his military occupational specialty was ship electrician, and a service personnel record indicates the Veteran completed a fireman course in January 1961.  In addition, the Board finds the Veteran is competent to provide lay testimony regarding his in-service duties and symptoms as well as his current symptoms with respect to burns, scars, and numbness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether the Veteran has any scars on his forearms and ankles related to active duty and/or whether he has a bilateral ankle disability related to an in-service event or injury.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).   

Acquired Psychiatric Disability; Sleep Disability; Heart Disability; Hypertension; Ulcers; Liver Disability

The record also does not show that the Veteran underwent a VA examination in connection with his claim of entitlement to service connection for an acquired psychiatric disability.  Here, the record demonstrates multiple diagnoses of acquired psychiatric disabilities during the pendency of the appeal, to include PTSD and depression.  In addition, the Veteran testified that he was personally assaulted during boot camp.  See Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.  Further, private treatment records indicate that the Veteran's currently diagnosed acquired psychiatric disabilities may be related to the alleged in-service personal assault.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any acquired psychiatric disorder diagnosed during the pendency of the appeal is etiologically related to active duty, to include an in-service personal assault.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. 
§ 3.159(c)(4).  

Additionally, the Veteran asserts that he has a sleep disability, heart disability, hypertension, ulcers, and liver disability secondary to a service-connected acquired psychiatric disability.  As such, the Board finds these claims are inextricably intertwined with the claim of entitlement to service connection for an acquired psychiatric disability.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. 
§§ 3.1600(a), (b) (2014).  Therefore, these issues are also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from December 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Specific notice must be provided with respect to personal assault PTSD cases and stressor verification.  Under 38 C.F.R. § 3.304(f)(5), the RO should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to; records of law enforcement authorities, mental health counseling centers, hospitals, or physicians; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the RO.

3. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any scars on the Veteran's forearms and ankles as well as any current bilateral ankle disability.  The claims file and a copy of this Remand should be made available to the examiners in conjunction with the examinations.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the record, to include the service treatment records, VA treatment records, private treatment records, SSA records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any scars on the Veteran's forearms and ankles began in service, were caused by service, or are otherwise related to service.  In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral ankle disability, if diagnosed, began in service, was caused by service, or is otherwise related to service.  The VA examiner should specifically address the Veteran's assertions regarding his in-service duties as an electrician, injuries from an in-service magnesium fire, and injuries from an in-service electrocution.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Schedule the Veteran for a psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include all relevant diagnoses pertaining to an acquired psychiatric disability.  The examiner should provide a detailed explanation as to whether or not the Veteran meets the criteria for a diagnosis of PTSD.  In this respect, the examiner must specifically comment on the diagnoses of PTSD found in the record.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressor.  

In addition, based on a review of the record, to include the service treatment records, VA treatment records, private treatment records, SSA records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability other than PTSD began in service, was caused by service, or is otherwise related to service, to include a personal assault.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. If the VA examiner provides a positive nexus opinion relating an acquired psychiatric disability to active duty, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current sleep disability, heart disability, hypertension, ulcers, and liver disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Based on a review of the record, to include the service treatment records, VA treatment records, private treatment records, SSA records, and lay evidence, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any sleep disability, heart disability, hypertension, ulcers, and/or liver disability diagnosed during the pendency of the appeal was caused or aggravated by the Veteran's service-connected acquired psychiatric disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6. After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


